Citation Nr: 0612283	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from January 1967 to 
January 1969.  Service in Vietnam is indicated by the 
evidence of record.

The veteran was granted service connection for bilateral 
hearing loss in January 2004; a noncompensable disability 
rating was assigned.  The veteran disagreed with the assigned 
rating and initiated this appeal.

Issue not on appeal

The RO denied the veteran's claim of entitlement to service 
connection for gastroesophageal reflux disorder in a December 
2004 rating decision.  The veteran did not timely appeal the 
decision on that issue.  Thus, that matter is not in 
appellate status and will not be discussed any further 
herein.  See 38 C.F.R. § 20.302(a); 
see also Archbold v. Brown, 9 Vet.App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A March 2005 VA audiology examination indicated that the 
veteran's average puretone decibel loss was 41 for the right 
ear and 40 for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left. 

2.  A December 2003 VA audiology examination indicated that 
the veteran's average puretone decibel loss was 43 for the 
right ear and 36 for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85, Diagnostic Code 6100 (2005).

2.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim for increased rating 
in the June 2004 SOC.  Specifically, the June 2004 SOC 
detailed the evidentiary requirements for an increased 
disability rating for the bilateral hearing loss.  

Crucially, the veteran was informed of the following in a May 
2003 letter from the RO which provided specific VCAA notice :

Please review your records and make certain you 
haven't overlooked any important evidence.  We need 
a recent medical report showing finding, diagnosis, 
and treatment for each disability listed: bilateral 
hearing loss, tinnitus.  See, page 1.

The veteran was informed of VA's duty to assist him in the 
development of his claim in the May 2003 VCAA letter, wherein 
the veteran was advised that VA would obtain all evidence 
kept by VA and any other Federal agency, including VA 
facilities and service medical records, and that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
May 2003 VCAA letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them."

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The May 2003 
letter also told the veteran about additional information or 
evidence that he could obtain, in compliance with 38 C.F.R. § 
3.159(b)(1). 
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date, is not at 
issue because an increased rating has never been granted.  In 
other words, any lack advisement as to those four elements is 
meaningless, because they are not in issue.  The veteran's 
claim of entitlement to an increased rating was denied based 
on element (4), degree of disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, degree of disability.  

Concerning effective date, as discussed below the Board is 
granted an increased disability rating.  The Board is 
confident that prior to the assignment of an effective date 
the RO will inform the veteran, pursuant to Dingess, that he 
is entitled to provide input concerning that matter.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.  The veteran has 
identified no additional information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted examination 
of the veteran, the results of which will be discussed below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In his July 2004 substantive appeal 
(VA Form 9), he declined the opportunity to present testimony 
at a personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 126.

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated noncompensably 
(0 percent) disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2005).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
February 2003, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case does not support.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.



Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in December 2003 and March 2005.  The 
December 2003 examination revealed the following puretone 
thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

5
30
65
70
LEFT

10
25
55
55

The average decibel loss for the right ear was 43 and the 
average for the left ear was 36.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level I 
in the left ear.  Under the schedular criteria, this results 
in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2005).

The March 2005 examination revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
65
65
LEFT
0
10
40
55
55

The average decibel loss for the right ear was 41 and the 
average for the left ear was 40.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in both ears.  Under the 
schedular criteria, this results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85 (2005).

Further, both the December 2003 and the March 2005 test 
results do demonstrate exceptional patterns of hearing 
impairment requiring consideration under subsections (a) or 
(b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all 
four Hertz frequencies, or 30 or less at the 1000 Hertz 
frequency and 70 or greater at the 2000 Hertz frequency].

The Board acknowledges that the examinations document that 
the veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection for hearing loss 
presupposes that such in fact exists.  See 38 C.F.R. § 3.385 
(2005).  The question presented regarding the assignment of 
an increased rating is whether the schedular criteria have 
been met.  The schedular criteria are specific and, as 
explained above, the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

In support of his claim, the veteran submitted results of 
hearing tests given by private medical practitioners dated 
February 1980, November 1989, January 1994, May 2003, 
November 2003, and July 2004.  Each of those results were 
reviewed by the VA examiner, as noted in the March 2005 
examination report.  Notably, the VA examiner specifically 
addressed a discrepancy in the July 2004 private medical 
opinion in association with VA examination results.

In the March 2005 report, regarding the July 2004 opinion, 
the examiner stated that "it would appear that the word 
recognition scores from the private audiologist are 
inaccurate since the word list was most likely presented at a 
level inconsistent with the veteran's best and most efficient 
performance."  See page 4.  The examiner further commented 
that it appeared that the private audiologist did not follow 
appropriate VA guidelines in conducting her examination and 
that, therefore, the audiometric findings from the private 
practitioner should be considered to be less accurate than 
those findings made in the VA examinations.

After examining the entire record, the Board finds that the 
VA evaluations are more probative that the private audiology 
examination reports.  As indicated in the March 2005 
examination report, the results indicated in the July 2004 
report appear not to follow the protocol established by VA 
for audiometric testing for Compensation and Pension 
evaluations.  Moreover, the results of the July 2004 
examination were not interpreted or stated in a format that 
is compatible with VA guidelines.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  

Thus, the Board deems the July 2004 report to be of little 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

Based on the review of the entire record, the Board concludes 
that the criteria for an increased disability rating for the 
veteran's bilateral hearing loss have not been met.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable disability 
rating for his bilateral hearing loss.  The audiological 
examinations of record, with the exception of the July 2004 
examination addressed above, do not indicate that the veteran 
met or nearly approximated the criteria for a disability 
rating beyond that granted.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.

Extraschedular evaluation

In the April 2005 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record shows that the veteran has never 
required hospitalization for his bilateral hearing loss.  
Moreover, the veteran has not indicated how the disability 
interferes with his ability to perform work.  A review of the 
file indicates that the veteran is unemployed.  However, this 
appears to be due to his being laid off from his last job; 
there is no indication that the hearing loss played any role.  

In short, the record does not demonstrate that the veteran's 
disability causes more impairment or deficiency than the 
noncompensable rating contemplates.  In point of fact, the 
veteran did not submit any evidence that indicates his work 
has been affected in any way by his bilateral hearing loss.  
For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's conclusion that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected bilateral hearing 
loss.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


